Citation Nr: 0929287	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968.  He died in October 2003.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

One of the reasons for remanding this case is to provide the 
appellant-widow notice that is required by the Veterans 
Claims Assistance Act (VCAA).  Specifically, she has not been 
provided notice regarding what is required to substantiate a 
cause-of-death claim that is based at least partly on a 
condition or conditions not yet service connected.  

Concerning this, the Veteran as mentioned died in October 
2003.  The death certificate lists the immediate cause of his 
death as acute cerebrovascular accident (CVA, i.e., a 
stroke).  Additionally, the death certificate lists end-stage 
renal disease and carcinoma (cancer) of the esophagus as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  None of these conditions 
were service connected at the time of his death.  In fact, 
the Veteran was not service-connected for any disabilities 
for compensation purposes at the time of his death.  



In her October 2003 claim, the appellant asserts the 
Veteran's esophageal cancer caused his death, and that the 
esophageal cancer developed as a result of exposure to Agent 
Orange during his alleged service in the Republic of Vietnam.  
Later, in her April 2004 notice of disagreement (NOD), the 
appellant-widow adds an additional contention that diabetes 
contributed to the Veteran's end-stage renal disease - 
apparently asserting diabetes as an additional basis for 
service connection for cause of death.  

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2008).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death; or that it had a material influence 
in accelerating death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1)(4) (2008).

The  United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The VCAA letters sent to the appellant in December 2003 and 
February 2005 are inadequate because, although they provided 
notice regarding the second element of Hupp, they did not 
provide adequate notice concerning the first and third 
elements.

The appellant's claim for DEA hinges on whether her claim for 
service connection for the cause of the Veteran's death is 
granted.  Chapter 35 of Title 38 of the United States Code 
provides for educational assistance for all eligible persons.  
38 U.S.C.A. § 3510 (West 2002).  Generally, an eligible 
person is a child or surviving spouse of a person who died of 
a service-connected disability; or a child, spouse, or 
surviving spouse of a person has, or died from, permanent, 
total disability resulting from a service-connected 
disability.  38 U.S.C.A. § 3501(a) (West 2002).  Therefore, 
it would be inappropriate for the Board to decide the DEA 
claim at this juncture.  The appropriate disposition, 
instead, where a pending claim is inextricably intertwined 
with another claim currently on appeal that is being 
remanded, is to also remand the inextricably intertwined 
claim to avoid piecemeal adjudication of claims with common 
parameters.  Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001).  See, too, Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

This case also must be remanded to obtain potentially 
relevant and outstanding private treatment records from Dr. 
P.K., especially those associated with the time of the 
Veteran's death.  In this regard, a March 2004 statement from 
Dr. P.K. indicates diabetes was a reason for the Veteran's 
end-stage renal disease.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
Specifically, VA is required to make reasonable efforts to 
obtain relevant records, including private records, which the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim.  Id.  VA regulation clarifies that "reasonable 
efforts" will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  Here, there is 
no indication whether the RO attempted to obtain the 
potentially relevant records concerning the cause-of-death 
claim from Dr. P.K.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c).  Consequently, a remand is required so the RO/AMC 
may comply with the duty to assist and attempt to obtain 
these possibly pertinent records.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Send the appellant-widow another VCAA 
notice letter to comply with Hupp, containing 
all of the following:  (1) a statement of the 
conditions for which the Veteran was service 
connected at the time of his death, (2) an 
explanation of the evidence and information 
required to substantiate the DIC claim based 
on the Veteran's previously service-connected 
conditions, and (3) an explanation of the 
evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service connected.



2.	Also ask the appellant-widow to complete and 
return the necessary authorization (VA Form 21-
4142) for VA to obtain the medical treatment 
records from Dr. P.K. and any other outstanding 
private treatment records.  Ask that she assist in 
obtaining these records by providing the relevant 
dates of treatment, names of the treating 
physicians, phone numbers and addresses, or by 
herself providing these treatment records if, for 
example, she has them in her personal possession.  
If she provides a completed release form 
authorizing VA to obtain these confidential 
treatment records, then attempt to obtain them 
with at least one follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) (2008).

3.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the appellant's satisfaction, 
send her a supplemental statement of the case 
(SSOC) and give her an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




